Name: Council Decision (CFSP) 2017/2214 of 30 November 2017 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine
 Type: Decision
 Subject Matter: mechanical engineering;  Europe;  air and space transport;  international affairs;  international trade;  international security;  international law
 Date Published: 2017-12-01

 1.12.2017 EN Official Journal of the European Union L 316/20 COUNCIL DECISION (CFSP) 2017/2214 of 30 November 2017 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2014, the Council adopted Decision 2014/512/CFSP (1). (2) The Council considers that the restrictive measures set out in Decision 2014/512/CFSP should not affect the European space industry. (3) On 1 October 2015, the Council adopted Decision (CFSP) 2015/1764 (2). That Decision introduced derogations for certain operations concerning specific pyrotechnics referred to in the Common Military List of the European Union (3), necessary for the use of launchers operated by launch service providers of Member States or established in a Member State, necessary for the use of launches of space programmes of the Union, of its Member States or of the European Space Agency, or necessary for the fuelling of satellites by satellite manufacturers established in a Member State. (4) The Council considers that certain operations concerning hydrazine referred to in the Common Military List of the European Union necessary for the ExoMars carrier module as well as ExoMars descent module in the framework of ExoMars 2020 mission should be permitted. (5) Decision 2014/512/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 2014/512/CFSP is hereby amended as follows: (1) The following paragraph is inserted: 5a. The prohibitions in paragraphs 1 and 3 shall not apply to the sale, supply, transfer or export and to the import, purchase or transport of hydrazine (CAS 302-01-2) in concentrations of 70 % or more for the tests and flight of ExoMars descent module and for the flight of ExoMars carrier module in the framework of the ExoMars 2020 mission, under the following conditions: (a) the amount of hydrazine destined for the tests and flight of the ExoMars descent module in the framework of the ExoMars 2020 mission, calculated in accordance with the needs of each phase of that mission, is not to exceed a total of 5 000 kg for the entire duration of the mission; (b) the amount of hydrazine destined for the flight of the ExoMars carrier module in the framework of the ExoMars 2020 mission is not to exceed a total of 300 kg.. (2) Paragraph 6 is replaced as follows: 6. The prohibitions in paragraph 2 shall not apply to the provision of technical assistance, brokering services or other services, and to the provision of financing or financial assistance, related to the operations referred to in paragraphs 5 and 5a.. (3) Paragraph 7 is replaced as follows: 7. The operations referred to paragraphs 5, 5a and 6 shall be subject to prior authorisation by the competent authorities of the Member States. Member States shall duly inform the Council in all cases where they grant an authorisation. The information shall include the details of the amounts transferred and of the end-use.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 30 November 2017. For the Council The President K. SIMSON (1) Council Decision 2014/512/CFSP of 31 July 2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 229, 31.7.2014, p. 13). (2) Council Decision (CFSP) 2015/1764 of 1 October 2015 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 257, 2.10.2015, p. 42). (3) Common Military List of the European Union adopted by the Council on 9 February 2015 (OJ C 129, 21.4.2015, p. 1).